Exhibit 10.37

 

TOYS “R” US, INC.

 

MANAGEMENT DEFERRED COMPENSATION PLAN

 

Amended and Restated To

Include All Amendments Adopted

Through August 21, 2002 and

Effective Through November 1, 2002



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page


--------------------------------------------------------------------------------

1.       Purposes    1 2.       Definitions    1     (a )  

Administrator

   1     (b )  

Beneficiary

   1     (c )  

Change in Status

   1     (d )  

Code

   1     (e )  

Committee

   1     (f )  

Company Contribution Account

   2     (g )  

Deferral Account

   2     (h )  

Eligible Participant

   2     (i )  

Participant

   2     (j )  

Participant Account

   2     (k )  

Plan Quarter

   2     (l )  

Plan Year

   2     (m )  

Savings Plan

   2     (n )  

Trust

   2     (o )  

Trustee

   2     (p )  

Trust Agreement

   2     (q )  

Valuation Date

   2 3.       Administration    2     (a )  

Committee Authority

   2     (b )  

Administrator

   3     (c )  

Limitation of Liability

   3 4.       Participation    3 5.       Deferrals    3     (a )  

Elections

   4     (b )  

Date of Election

   4 6.       Company Contributions    4 7.       Participant Accounts    5    
(a )  

Establishment of Deferral Accounts; Crediting of Amounts Deferred

   5     (a )  

Crediting of Amounts Deferred

   5     (b )  

Establishment of Company Contribution Account

   5     (c )  

Hypothetical Investment Vehicles

   6     (d )  

Allocation and Reallocation of Hypothetical Investments

   6     (e )  

Trusts

   6 8.       Settlement of Participant Accounts    7     (a )  

Form of Payment

   7     (b )  

Timing of Payments

   7     (c )  

Financial Emergency and Other Payments

   7 9.       Statement    7



--------------------------------------------------------------------------------

10.        Amendment/Termination    7 11.        General Provisions    8      (a
)  

Limits on Transfer of Awards

   8      (b )  

Receipt and Release

   8      (c )  

Unfunded Status of Awards; Creation of Trusts

   8      (d )  

Compliance

   8      (e )  

No Right to Employment

   8      (f )  

Tax Withholding

   8      (g )  

Governing Law

   9      (h )  

Limitation

   9      (i )  

Construction

   9      (j )  

Severability

   9      (k )  

Status

   9      (l )  

Incompetent or Minor Payee

   9 12.        Effective Date    9



--------------------------------------------------------------------------------

TOYS “R” US, INC.

Management Deferred Compensation Plan

 

1. Purposes. The purposes of this Management Deferred Compensation Plan (the
“Plan”) are to provide certain highly compensated employees of Toys “R” Us, Inc.
(the “Company”) and its subsidiaries with the opportunity to elect to defer
receipt of specified portions of compensation, to provide highly compensated
employees with deferred compensation, that is dependent upon the employee’s
having made the maximum elective deferrals permitted under the terms of the
“TRU” Partnership Employees’ Savings and Profit Sharing Plan, and to have such
amounts treated as if invested.

 

The Plan is intended to constitute an unfunded deferred compensation plan for a
select group of management or highly compensated employees and to be exempt from
Parts 2, 3 and 4 of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), pursuant to Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA.

 

2. Definitions. In addition to the terms defined in Section 1 above, the
following terms used in the Plan shall have the meanings set forth below:

 

  (a) “Administrator“ shall mean the Administrative Committee set forth in
Section 3(b) to whom the Committee has delegated authority to take action under
the Plan.

 

  (b) “Beneficiary“ shall mean any person (which may include trusts and is not
limited to one person) who has been designated by the participant in his or her
most recent written beneficiary designation filed with the Company to receive
the benefits specified under the Plan in the event of the Participant’s death.
If no Beneficiary has been designated who survives the Participant’s death, then
the Beneficiary means any person(s) entitled by will or, in the absence thereof,
the laws of descent and distribution to receive such benefits.

 

  (c) “Change in Status“ shall mean the merger or consolidation of the Company
with another corporation or the acquisition of all or a majority of the property
or stock of the Company by another corporation, or a separation, reorganization
or liquidation of the Company, in each case only if so determined by a majority
of the members of the Board for at least two years prior to such event.

 

  (d) “Code“ shall mean the Internal Revenue Code of 1986, as amended.
References to any provision of the Code or regulation (including a proposed
regulation) thereunder shall include any successor provisions or regulations.

 

  (e) “Committee“ shall mean the Compensation and Organizational Development
Committee of the Board of Directors of the Company. Except as may be otherwise
required by applicable law, any function of the Committee may be delegated to
the Administrator.



--------------------------------------------------------------------------------

  (f) “Company Contribution Account“ shall mean the account or subaccount
established and maintained by the Company for the Company Contributions
allocated to a Participant, as described in Section 7(b). Company Contribution
Accounts will be maintained solely as bookkeeping entries by the Company to
evidence unfunded obligations of the Company.

 

  (g) “Deferral Account“ shall meant the account or subaccount established and
maintained by the Company for specified deferrals by a Participant, as described
in Section 7(a). Deferral Accounts will be maintained solely as bookkeeping
entries by the Company to evidence unfunded obligations of the Company.

 

  (h) “Eligible Participant“ shall mean an Eligible Participant as described in
Section 6(b).

 

  (i) “Participant“ shall mean any employee of the Company or any subsidiary (i)
who meets the definition of “Highly Compensated Employee” under the Savings
Plan, (ii) who is not eligible to participate in the Toys “R” Us, Inc.
Partnership Group Deferred Compensation Plan, (iii) who participates or makes an
election to participate in the Plan, and (iv) who receives compensation that is
subject to income tax in the United States.

 

  (j) “Participant Account“ shall mean a Participant’s Deferral Account, and if
applicable, his Company Contribution Account.

 

  (k) “Plan Quarter“ shall mean the three-month periods beginning February 1,
May 1, August 1 and November 1 of each year.

 

  (l) “Plan Year“ shall mean the 12-month period ending each January 31.

 

  (m) “Savings Plan“ shall mean the “TRU” Partnership Employees’ Savings and
Profit Sharing Plan.

 

  (n) “Trust“ shall mean the trust or trusts established by the Company as part
of the Plan; provided, however, that the assets of such trusts shall remain
subject to claims of the general creditors of the Company.

 

  (o) “Trustee“ shall mean trustee of the Trust.

 

  (p) “Trust Agreement“ shall mean the agreement entered into between the
Company and the Trustee to carry out the purposes of the Plan, as amended or
restated from time to time.

 

  (q) “Valuation Date“ shall mean each business day.

 

3. Administration.

 

  (a) Committee Authority. The Committee or Administrator (subject to the
ability of the Committee to restrict the Administrator) shall administer the
Plan in



--------------------------------------------------------------------------------

accordance with its terms, and shall have all powers necessary to accomplish
such purpose, including the power and authority to construe and interpret the
Plan, to define the terms used herein, to prescribe, amend and rescind all rules
and regulations, agreements, forms and notices relating to the administration of
the Plan, and to make all determinations necessary or advisable for the
administration of the Plan. Any actions of the Committee or Administrator in
respect to the Plan shall be conclusive and binding upon all persons interested
in the Plan, except that any action of the Administrator will not be binding
upon the Committee. The Committee and Administrator may each appoint agents and
delegate thereto powers and duties under the Plan, except as otherwise limited
by the Plan.

 

  (b) Administrator. The Administrator of the Plan shall be an Administrative
Committee which: shall consist of such number of members as shall be determined
by the Committee, each of whom shall be appointed by, shall remain in office at
the will of, and may be removed with or without cause, by the Committee. Any
member of the Administrative Committee may resign at any time. No member of the
Administrative Committee shall be entitled to act on or decide any matter
relating solely to himself or herself or any of his or her rights or benefits
under the Plan. The members of the Administrative Committee shall not receive
any special compensation for serving in their capacities as members of the
Administrative Committee but shall be reimbursed for any reasonable expenses
incurred in connection therewith. No bond or other security need be required of
the Administrative Committee or any member thereof in any jurisdiction.

 

  (c) Limitation of Liability. Each member of the Committee and the
Administrator shall be entitled to, in good faith, rely or act upon any report
or other information furnished to him or her by any officer or other employee of
the Company or any subsidiary, the Company’s independent certified public
accountants, or any executive compensation consultant, legal counsel, or other
professional retained by the Company to assist in the administration of the
Plan. To the maximum extent permitted by law, no member of the Committee or the
Administrator, nor any person to whom ministerial duties have been delegated,
shall be liable to any person for any action taken or omitted in connection with
the interpretation and administration of the Plan. To the maximum extent
permitted by law, the Company shall indemnify the members of the Committee and
the Administrator against any and all claims, losses, damages, expenses,
including any counsel fees and costs, incurred by them, and any liability,
including any amounts paid in settlement with their approval, arising from their
action or failure to act.

 

4. Participation. The Administrator will notify each employee of his or her
participation or eligibility to participate in the Plan not later than 30 days
(or such lesser period as may be practicable in the circumstances) prior to any
deadline for filing an election form.

 

5. Deferrals. A Participant may elect to defer compensation or other cash
awards, including salary, annual incentive award, long term award, and
compensation payable under other plans and programs, employment agreements or
other arrangements, or otherwise, as may be provided under the terms of such
plans, programs and arrangements



--------------------------------------------------------------------------------

or as designated by the Committee; provided, however, that a Participant may
defer, with respect to a given year, receipt of only that portion of the
Participant’s salary, annual incentive award, long term award, and compensation
payable under other plans and programs, employment agreements or other
arrangements that exceeds the amount necessary to satisfy FICA, Medicare and
other applicable withholding taxes imposed on the wages of such Participant from
the Company and its subsidiaries. In addition to such limitation and any terms
and conditions of deferral set forth under plans, programs, or arrangements from
which receipt of compensation or award is deferred, the Committee may impose
limitations on the amounts permitted to be deferred and other terms and
conditions of deferral. Any such limitations and other terms and conditions of
deferral, shall be set forth in the rules relating to the Plan or election
forms, other forms, or instructions published by the Committee and/or the
Administrator.

 

  (a) Elections. Once an election form, properly completed, is received by the
Administrator, the elections of the Participant shall be irrevocable.

 

  (b) Date of Election. An election to defer compensation or awards hereunder
must be received by the Administrator prior to the date specified by the
Administrator; provided, however, that, unless otherwise approved by the
Committee, any elections to defer (i) salary shall be made prior to the service
period during which such salary is earned, (ii) long term awards and
compensation payable under other plans and programs, employment agreements
(other than salary) or other arrangements or otherwise shall be made on or prior
to September 30 of each calendar year, and (iii) annual incentive awards shall
be made prior to the first day of the Plan Quarter with respect to which such
incentive award is made. Under no circumstances may a Participant defer
compensation or awards to which the Participant has attained, at the time of
deferral, a legally enforceable right to current receipt of such compensation or
awards.

 

6. Company Contributions.

 

  (a) For each Plan Year in which a Participant is an Eligible Participant, the
Administrator shall credit to the Participant’s Company Contribution Account an
amount equal to a percent of such Participant’s Compensation determined by the
Committee.

 

  (b) For purposes of this Section 6, an Eligible Participant for a Plan Year is
a Participant:

 

  (i) who is a Highly Compensated Employee (as defined in Article I of the
Savings Plan) under the Savings Plan for the plan year of the Savings Plan that
coincides with the Plan Year;

 

  (ii) who elected to make the maximum Savings Contribution under the terms of
the Savings Plan for such plan year;

 

  (iii) whose Savings Contributions under the Savings Plan were suspended for
all or a portion of such plan year under Section 3.06(d) of the Savings Plan



--------------------------------------------------------------------------------

(respecting suspension of Savings Contributions in order to satisfy Section
401(k)(3)(A)(ii) of the Code) or a portion of whose Matching Contributions under
the Savings Plan were forfeited under Section 3.06(a)(2)(A)(iii) of the Savings
Plan (respecting forfeiture of Matching Contributions made in respect to excess
contributions under the Savings Plan);

 

  (iv) who elected pursuant to Section 5 hereof to defer an amount at least
equal to the Savings Contributions that would have been made to the Savings Plan
but for the suspension referred to in Section 6(b)(iii) hereof or, if
applicable, at least equal to the Savings Contributions that were distributed to
the Participant under Section 3.06(a)(2)(A)(iii) of the Savings Plan (respecting
distribution of excess contributions under the Savings Plan); and

 

  (v) who is in the employ (within the meaning of Section 3.02(a) of the Savings
Plan) of the Company (or a subsidiary that participates in this Plan) on the
last day of the Plan Year.

 

  (c) For purposes of this Section 6, Compensation means compensation (i)
referred to in Section 3.02(a) of the Savings Plan (respecting Matching
Contributions), and (ii) that is not in excess of the Social Security
Integration Level as defined in Article I of the Savings Plan.

 

7. Participant Accounts. The following provisions will apply to Participant
Accounts.

 

  (a) Establishment of Deferral Accounts; Crediting of Amounts Deferred:
Crediting of Amounts Deferred. One or more Deferral Accounts will be established
for each Participant, as determined by the Administrator. The amount of
compensation or awards deferred with respect to each Deferral Account will be
credited to such Account as of the date on which such amounts would have been
paid to the Participant but for the Participant’s election to defer receipt
hereunder. The amounts of hypothetical income and appreciation and depreciation
in value of such account will be credited and debited to such Account from time
to time. Unless otherwise determined by the Administrator, cash amounts credited
to a Deferral Account shall be deemed invested in a hypothetical investment as
of the date of deferral.

 

  (b) Establishment of Company Contribution Account. One or more Company
Contribution Accounts will be established for each Eligible Participant, as
determined by the Administrator. The amounts provided in Section 6 will be
credited to such Account as of the date on which such amounts would have been
allocated to the Participant’s Account under the Savings Plan but for the
suspension or forfeiture referred to in Section 6(b)(iii). The amounts of
hypothetical income and appreciation and depreciation in value of such Account
will be credited and debited to such Account from time to time. Unless otherwise
determined by the Administrator, cash amounts credited to a Company Contribution
Account shall be deemed invested in a hypothetical investment as of the date of
deferral.



--------------------------------------------------------------------------------

  (c) Hypothetical Investment Vehicles. Subject to the provisions of Section
7(d), amounts credited to a Participant Account shall be deemed to be invested
in one or more investment vehicles as may be specified from time to time by the
Administrator. The Administrator may change or discontinue any such hypothetical
investment vehicle available under the Plan in its discretion, provided,
however, that each affected Participant shall, in accordance with rules
established by the Administrator, be given the opportunity to express a
preference regarding the reallocation of the affected portion of his or her
Participant Account that was deemed to have been invested in the discontinued
hypothetical investment vehicle among the other existing hypothetical investment
vehicles, including any replacement vehicle, provided further, however, that the
Administrator shall have the authority to disregard such expressed preference.

 

  (d) Allocation and Reallocation of Hypothetical Investments. The Administrator
shall allocate amounts credited to a Participant’s Participant Account among the
hypothetical investment vehicles available under the Plan in the same proportion
as the Participant has elected to invest his or her Savings Contributions under
the Savings Plan, provided, however, that the Administrator shall have the
authority to disregard such investment election. When a Participant has revised
his or her investment election under the Savings Plan in accordance with the
terms of such plan, the Administrator shall allocate and reallocate, as
necessary, amounts credited to such Participant’s Participant Account to reflect
the revised investment election under the Savings Plan, provided, however, that
the Administrator shall have the authority to disregard such revised investment
election. The Committee or the Administrator may, in its discretion, restrict
allocation or reallocation by specified Participants into or out of specified
investment vehicles or specify minimum amounts that may be allocated or
reallocated.

 

  (e) Trusts. The Committee may, in its discretion, establish one or more Trusts
(including sub-accounts under such Trusts), and deposit therein amounts of cash
or other property not exceeding the amount of the Company’s obligations with
respect to a Participant’s Participant Account established under this Section 7.
In such case, the amounts of hypothetical income and appreciation and
depreciation in value of such Participant Account shall be equal to the actual
income on, and appreciation and depreciation of, the assets in such Trusts,
reduced by charges against such assets to reflect all or a portion, if any, as
specified by the Committee, of the Company’s cost of funds (as determined by the
Company) resulting from payment of taxes on the income on and realized
appreciation of trust assets prior to the time the Company is entitled to a tax
deduction for payment of the Participant Account. Other provisions of this
Section 7 notwithstanding, the timing of allocations and reallocations of assets
in such a Participant Account, and the investment vehicles available with
respect to such Participant Account, may be varied to reflect the timing of
actual investments of the assets of such Trust and the actual investments
available to such Trust.



--------------------------------------------------------------------------------

8. Settlement of Participant Accounts

 

  (a) Form of Payment. The Company shall settle a Participant’s Participant
Account, and discharge all of its payment obligations under the Plan, by payment
of cash.

 

  (b) Timing of Payments. Payments in settlement of a Participant Account shall
be made as soon as practicable after the date or dates (including upon the
occurrence of specified events), of termination of employment by the Participant
in the following circumstances:

 

  (i) In the event of termination of employment for any reason, a single lump
sum payment in settlement of any Participant Account shall be made as promptly
as practicable following the next Valuation Date to the Participant or, in the
event of the Participant’s death, to the Participant’s Beneficiary, unless
otherwise determined by the Administrator; or

 

  (ii) In the event of a Change in Status, payments in settlement of any
Participant Account shall be made within fifteen (15) business days following
such Change in Status to the Participant or, in the event of the Participant’s
death, to the Participant’s Beneficiary.

 

  (c) Financial Emergency and Other Payments. Other provisions of the Plan
notwithstanding, if, upon the written application of a Participant, the
Committee determines that the Participant has a financial emergency of such a
substantial nature and beyond the individual’s control such that payment of
amounts previously deferred under the Plan is warranted, the Committee may
direct the payment to the Participant of all or a portion of the balance of a
Deferral Account and the time and manner of such payment, and the Committee may
direct such payments in other circumstances if, in the exercise of its
independent judgment, it determines that circumstances beyond the individual’s
control warrant such action.

 

9. Statements. The Administrator will furnish statements to each Participant
reflecting the amount credited to a Participant’s Participant Accounts and
transactions therein not less frequently than once each calendar year.

 

10. Amendment/Termination. The Committee may, with prospective or retroactive
effect, amend, alter, suspend, discontinue, or terminate the Plan at any time
without the consent of Participants, Beneficiaries, stockholders, or any other
person; provided, however, that, without the consent of a Participant, no such
action shall materially and adversely affect the rights of such Participant with
respect to any rights to payment of amounts credited to such Participant’s
Participant Account. Notwithstanding the foregoing, the Committee may, in its
sole discretion, terminate the Plan and distribute to Participants the amounts
credited to their Participant Accounts.



--------------------------------------------------------------------------------

11. General Provisions.

 

  (a) Limits on Transfer of Awards. Other than by will or the laws of descent
and distribution, no right, title or interest of any kind in the Plan shall be
transferable or assignable by a Participant or his or her Beneficiary or be
subject to alienation, anticipation, encumbrance, garnishment, attachment, levy,
execution or other legal or equitable process, nor subject to the debts,
contracts, liabilities or engagements, or torts of any Participant or his or her
Beneficiary. Any attempt to alienate, sell, transfer, assign, pledge, garnish,
attach or take any other action subject to legal or equitable process or
encumber or dispose of any interest in the Plan shall be void.

 

  (b) Receipt and Release. Payments to any Participant or Beneficiary in
accordance with the provisions of the Plan shall, to the extent thereof, be in
full satisfaction of all claims under the Plan against the Company or any
subsidiary thereof, and the Committee or the Administrator may require such
Participant or Beneficiary, as a condition to such payments, to execute a
receipt and release to such effect.

 

  (c) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for deferred compensation and Participants shall
rely solely on the unsecured promise of the Company for payment hereunder. With
respect to any payment not yet made to a Participant under the Plan, nothing
contained in the Plan shall give a Participant any rights that are greater than
those of a general unsecured creditor of the Company; provided, however, that
the Committee may authorize the creation of Trusts, including but not limited to
the Trusts referred to in Section 6 hereof, or make other arrangements to meet
the Company’s obligations under the Plan, which Trusts or other arrangements
shall be consistent with the “unfunded” status of the Plan unless the Committee
otherwise determines with the consent of each affected Participant.

 

  (d) Compliance. A Participant in the Plan shall have no right to receive
payment with respect to his or her Participant Account until legal and
contractual obligations of the Company relating to establishment of the Plan and
the making of such payments shall have been complied with in full.

 

  (e) No Right to Employment. No provision of the Plan or transaction hereunder
shall confer upon any Participant any right to be employed by the Company or a
subsidiary thereof, or to interfere in any way with the right of the Company or
a subsidiary to increase or decrease the amount of any compensation payable to
such Participant. Subject to the limitations set forth in Section 11(a) hereof,
the Plan shall inure to the benefit of, and be binding upon, the parties hereto
and their successors and assigns.

 

  (f) Tax Withholding. The Company and any subsidiary shall have the right to
deduct from amounts otherwise payable in settlement of a Participant Account any
sums that federal, state, local or foreign tax law requires to be withheld with
respect to such payment.



--------------------------------------------------------------------------------

  (g) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of New York, without giving effect to principles of
conflicts of laws, and applicable provisions of the Delaware General Corporation
Law and federal law.

 

  (h) Limitation. A Participant and his or her Beneficiary shall assume all risk
in connection with any decrease in value of the Participant Account and neither
the Company, the Committee nor the Administrator shall be liable or responsible
therefor.

 

  (i) Construction. The captions and numbers preceding the sections of the Plan
are included solely as a matter of convenience of reference and are not to be
taken as limiting or extending the meaning of the terms and provisions of the
Plan. Whenever appropriate, words used in the singular shall include the plural
or the plural may be read as the singular.

 

  (j) Severability. In the event that any provision of the Plan shall be
declared illegal or invalid for any reason, said illegality or invalidity shall
not effect the remaining provisions of the Plan but shall be fully severable,
and the Plan shall be construed and enforced as if said illegal or invalid
provision had never been inserted herein.

 

  (k) Status. The establishment and maintenance of, or allocations and credits
to, the Participant Account of any Participant shall not vest in any Participant
any right, title or interest in and to any Plan assets or benefits except at the
time or times and upon the terms and conditions and to the extent expressly set
forth in the Plan and in accordance with the terms of the Trust.

 

  (l) Incompetent or Minor Payee. If the Administrator finds that the
Participant or other person entitled to a benefit under the Plan is unable to
care for his or her affairs because of illness or accident or because he or she
is a minor, the Administrator may direct that any benefit due him or her be paid
to his or her spouse, child, parent or other blood relative or a person with
whom he or she resides, unless a claim has been made for the benefit by a duly
appointed legal representative. Any payment made under the provisions of this
Section 11(l) shall be a complete discharge of the liabilities of the Plan for
that benefit.

 

12. Effective Date. The Plan shall be effective as of January 13, 1999.